Citation Nr: 1720425	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-09 278	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $51,394.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from November 1973 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 decision of the RO's Committee on Waivers and Compromises (Committee), which denied the request for waiver on the basis that the Veteran had not filed the request in a timely manner.  

In October 2014, the Board remanded the matter for further procedural and evidentiary review.  Although the actions requested on remand were not fully accomplished, for the reasons explained below, the Board finds no harm has accrued to the Veteran's appeal.  

Upon remand, the RO held that the Veteran had an excuse sufficient for equitable waiver of the filing deadline.  Pursuant to that decision, the RO reviewed the Veteran's request under the standard of equity and good conscience in November 2015.  The Veteran submitted additional evidence and the RO again reviewed the matter in December 2015.  It is these two decisions which the Board reviews herein. 


FINDINGS OF FACT

1.  From October 2005 through August 2010, the Veteran received VA pension benefits in an amount in excess of that to which he was entitled, resulting in an overpayment of $51,394, due to his receipt of SSA disability benefits throughout that time period.

2.  Both the VA and the Veteran were at fault in the creation of the debt.  

3.  It would be inequitable for the VA to recover the entire debt from the Veteran; it would be equally inequitable to allow the Veteran to keep the entire amount to which he was not entitled; therefore, recovering half of the debt satisfies the standard of equity and good conscience. 
CONCLUSION OF LAW

Recovering half of the debt, in the amount of $25,697, satisfies the standard of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that claims for waiver of debt owed to the VA are governed by the provisions of Chapter 53 of Title 38 of the United States Code.  This statute contains its own specific notice provisions.  The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2014) are relevant to a different chapter of title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002).

Nevertheless, VA still has a duty to assist the Veteran in developing his claim.  In this case, VA specifically has a duty to fully complete the development ordered by the Board in the October 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  At that time, the Board ordered the RO to obtain a copy of the notice provided to the Veteran in July 2010 for association with his claims file.  This was accomplished.  

The Board also ordered the RO to obtain copies of the Veteran's VA treatment records from 2010 and 2011 to substantiate the Veteran's allegations that he had been dealing with multiple health problems during the time frame when he should have been requesting a waiver of his debt.  This action was not accomplished, as the RO determined that the Veteran's excuse was sufficient for equitable waiver of the filing deadline, without obtaining his VA medical records.  As this decision goes in the Veteran's favor, the Board will not disturb it.  As the decision has already been made in the Veteran's favor, there remains no additional reason that we can perceive to order compliance with this remand order.  Thus, an additional remand is not necessary.

History

The purpose of the VA pension program is to provide a subsistence living for Veterans of a period of war who have no alternative means of support.  38 U.S.C.A. §§ 1502, 1503.

Historically, the Veteran applied for VA pension benefits in September 2005.  On this application, he noted that he had applied for SSA benefits and that his application was in appeal status.  In October 2005, the RO cross-checked the Veteran's status with the Social Security Administration and learned that the Veteran's claim had been denied.  The electronic reply from SSA does not indicate that the claim was in appeal status.  

The same month, in October 2005, the RO awarded VA pension benefits predicated upon the Veteran's inability to maintain gainful employment due to physical disability together with his report of having no income.  At that time, he was informed that he "must notify [VA] immediately if income is received from any source other than that shown above," and that "Your failure to promptly tell VA about income changes may create an overpayment which will have to be repaid."  

In December 2007, the RO sent the Veteran a letter informing him that individuals who only have Social Security income no longer had to complete annual eligibility verification reports confirming their income.  In December 2008, the RO sent the Veteran another letter informing him that individuals who only have Social Security income no longer had to complete annual eligibility verification reports confirming their income.  

In April 2009, the RO again cross-checked the Veteran's record with SSA, and received the response that the Veteran had begun receiving SSA benefits effective in April 2005.  The SSA also listed the monthly amounts paid to the Veteran since April 2005.  In December 2009, the RO sent the Veteran another letter informing him that individuals who only have Social Security income no longer had to complete annual eligibility verification reports confirming their income.  

In April 2010, the RO notified the Veteran in April 2010 that his income was excessive and proposed to stop payment of VA pension benefits, effective in October 2005.  The same letter informed him that an overpayment of essentially all the VA pension he had been paid would be created.  A July 2010 letter informed the Veteran that his disability pension benefits would be terminated effective as of October 2005.  Later in July 2010, the VA's Debt Management Center calculated the amount of the Veteran's overpayment debt to be $51,394, informed him of this amount, and requested that he repay the debt.  He was also provided with information as to how to dispute the debt and/or request a waiver.  

According to the text of the decision denying a waiver, the Veteran submitted a request for a waiver of the debt in August 2011.  This request, however, is not of record in his electronic claims files.  In fact, review of the Veteran's electronic claims files shows the only relevant piece of evidence added to the files in between the July 2010 Debt Management Center letter and the September 2011 waiver denial decision was an August 2011 financial status report.  An internal RO notation indicates that the status report was submitted with the waiver request.  The August 2011 Financial Status report reflects that at that time, the Veteran had more expenses than he had income, by about $300.  

The Veteran filed a notice of disagreement in December 2011.  In this statement, he asserted that he had informed the VA of his Social Security grant by calling the toll-free phone number for benefits.  He stated he had told the person on the phone the amount of his retroactive benefit as well as the amount of his monthly benefit check.  According to his statement, he was told it would be "take care of."  He also asserted that he did not hear anything further from VA until he was notified of the overpayment.  

Unfortunately, the Veteran's file does not contain any record of a phone call informing VA of his Social Security Award.  Regular administrative procedures would dictate that whoever took the phone call would have prepared a Report of Contact Form summarizing the Veteran's message, and that the Contact Form would have been associated with the Veteran's claims file in due course.  
  
In March 2015, the RO granted VA pension benefits at the aid and attendance level, which nearly doubled the amount of money the Veteran receives on a monthly basis-approximately half of his monthly support from Social Security and the other half from VA.  This grant was implemented effective in March 2014.  Review of the file reveals that during this appeal period, VA had been recouping approximately $425 from the Veteran's monthly benefit payment toward repayment of the debt at issue here, while SSA had been withholding approximately $180 monthly from the Veteran's SSA benefit.  As of December 2015, the Veteran had already repaid, in this manner, approximately $35,000 of the original debt.  

According to a December 2015 Financial Status report, the Veteran's total monthly net income, which consisted of benefit payments from SSA and from VA, exceeded his monthly expenses by approximately $900.  The Financial Status report also shows that the Veteran lives frugally, with only modest expenditures.  He appears to be managing his money carefully.

Analysis

In the analysis of a waiver of indebtedness case, VA must make an initial determination regarding whether the debt is valid before deciding whether a waiver of the debt is in order.  Schaper v. Derwinski, 1 Vet. App. 430, 433-7 (1991).  

In this case, the debt was created because the Veteran accepted VA pension payments predicated upon having no other income at the same time that he was also accepting income in the form of Social Security disability benefits.  He had been informed that his pension benefits were predicated upon his disability status and his lack of income.  He had also been informed that he was required to report any changes in his income to the VA.  See 38 C.F.R. § 3.256.

Review of the calculations performed by the Debt Management Center reveals no discrepancies regarding the amount of the debt.  Significantly, the Veteran has not challenged the calculation of the amount of the debt, or questioned the validity of the debt.  Thus, based upon our own review, and the lack of opposition from the Veteran, the Board holds that the declaration of the debt in the amount of $51,394 was valid.

We next turn to the question of whether recovery of the properly-declared debt in the amount of $51,394 may be waived.  The Veteran contends that because he notified the VA by phone of his SSA award, he cannot be held solely at fault.  He also contends that he has serious medical issues which prevent him from concentrating on financial affairs, and prevented him during the time period at issue from paying close attention to financial matters.  

The Committee did not find fraud, misrepresentation, or bad faith on the part of the veteran with respect to the creation of the overpayment at issue.  The Board, after an independent review of the record, concurs with this determination.  Therefore, waiver is not precluded under the provisions set forth in 38 U.S.C.A. § 5302(a).  However, to dispose of this matter on appeal, the Board must determine whether the recovery of the overpayment would be against the principles of equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302 (a) and 38 C.F.R. §§ 1.963 (a), 1.965(a). 

The regulation provides that the standard of 'equity and good conscience' will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In such a determination consideration will be given to elements which include the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would result in unjust enrichment, or cause undue financial hardship to the debtor; and whether repayment of the debt would defeat the purpose for which it was intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965. 

With regard to 'fault,' it is clear from the initial October 2005 award letter that the Veteran was informed that his VA pension benefit was predicated upon his disability status and his lack of income.  He was told to inform the RO immediately if there was any change in his income or his employment status.  Thus, he received notice and should have known of the basis for his award and his accompanying responsibilities to the VA.  His assertion that he called VA to report his Social Security award is credible in that it appears he has been honest and aboveboard in his other dealings with VA.  The fact that no report of contact form was created weighs against his claim that he called, however.  This may very well be an unresolvable mystery.

Thus, we find fault on the part of the Veteran in the creation of this debt. 

As to the VA's fault, the Board finds that VA does share in the fault for two reasons.  The Veteran informed VA on his application for pension that his Social Security claim was in appeal status; and the VA properly checked with SSA.  The response from SSA was misleading, in that it showed the claim had been denied but did not reflect an appeal or the resolution of the appeal.  Given the timeframe, it would have been reasonable to assume that the claim remained in appeal status, less than one month after the Veteran reported such.  However, the VA did not follow up to see whether the appeal was eventually granted.  

More importantly, however, the VA informed the Veteran upon three separate occasions, in December 2007, December 2008 and again in December 2009, that VA pension recipients whose only income was from SSA, did not have to complete annual eligibility verification reports confirming their income.  These three letters were confusing and misleading.  They implied to a reasonable reader that the VA was aware of the Veteran's Social Security income and that no forms were necessary because VA was already double-checking the amount directly with SSA.  It is reasonable to imagine that the Veteran received these letters and figured everything was fine, because VA was aware of his two sources of income and that VA was also aware of the exact amount of his income, as VA provided one monthly payment and as VA was coordinating with SSA as to his second monthly payment.  

For these reasons, we also find fault on the part of the VA in the creation of this debt. 

It is a well-established legal principle that everyone dealing with the government is charged with at least basic knowledge of the governing laws and regulations.  

The Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statues and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385, Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991). 

Thus, as a recipient of VA benefits, the Veteran had the responsibility to be aware of the rules regarding the conditions of receipt of those benefits.  In other words, the misleading VA letters did not excuse him from knowing his responsibilities and understanding that VA pension benefits are based upon limited income.  However, the Board finds the VA shares in the fault regarding the creation of the debt because they failed to actually check the Veteran's income from SSA, despite being informed that he had an appeal in the works, and because VA provided extremely misleading notices to the Veteran about Social Security income over a period of several years.  

The Board thus finds that the Veteran and VA both share in the fault for the debt created in this case.  The Veteran knowingly accepted VA pension benefits predicated upon having no income, despite having contemporaneous SSA income.  However, the Board finds that his belief that VA was aware of this income was quite reasonable under the circumstances.  First, he reports that he informed the VA of his SSA grant, and second, VA sent him three separate letters which indicated they knew of his SSA income.  

As the fact pattern shows that the Veteran received pension benefits to which he was not entitled, it is reasonable to conclude that he was unjustly enriched.  Thus, his failure to make restitution would result in unfair gain to the Veteran. 

As to the element of 'undue financial hardship,' the Board observes that the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  As the evidence shows that the VA has already collected much of the debt, and as the Veteran's current income is greater than his expenses, no current deprivation is shown.  On the other hand, prior to the point in time when the Veteran was awarded aid and attendance benefits, his expenses exceeded his income.  Thus, for most of the period of time at issue, collection of the debt would have had the effect of depriving the Veteran of basic necessities, despite the evidence that he maintains a frugal lifestyle.

There is no evidence that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.  However, his misunderstanding of the VA's letters regarding his receipt of SSA income could be considered akin to reliance, in that the Veteran likely interpreted these letters as assurance that his benefits were being properly calculated.  

The purpose of the VA pension program is to provide a subsistence living for veterans of a period of war who have no alternative means of support.  In this case, the Veteran is totally disabled and unemployable and he requires regular aid and attendance to protect his person and accomplish daily activities.  

In summary, the Board holds that the VA and the Veteran share in the fault for the creation of this debt.  The Veteran was unjustly enriched by receiving pension benefits to which he was not entitled for a period of nearly five years.  Currently, the Veteran's financial situation is stable, and recovery of the debt could not be said to cause financial hardship.  Repayment of the debt would not defeat the purpose for which it was intended, only because no current financial hardship is shown; although the Veteran relies entirely upon government benefit payments for his subsistence.  

In balancing all these elements, the Board places greater emphasis upon the fault of the VA.  The VA is the more sophisticated party in this matter, and the pension experts who administer this benefit were lax in not checking the Veteran's Social Security benefit status, and also provided the Veteran with the misleading letters.  The responsibility for understanding and rectifying this particular situation lay primarily with VA.  Overall the standard of equity and good conscience supports an allocation of the responsibility for the debt.  For these reasons, the Board will split the difference and halve the Veteran's overall debt.  The amount of $25,697 is therefore forgiven.  Waiver of recover of the amount of $25,697 is granted.  Because VA has already collected more than this amount, the difference must be refunded to the Veteran.  


ORDER

Waiver of recovery of debt in the amount of $25,697 is granted.  

Waiver of recovery of debt in the remaining amount of $25,697 is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


